Citation Nr: 1624770	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-06 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION


Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION
	
The Veteran served on active duty in the U.S. Army from May 1988 to March 1992.  He received decorations including the Army Service Ribbon, the Army Good Conduct Medal, the National Defense Service Medal, and the Marksman Badge Rifle, M-16.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

In July 2015, the Veteran withdrew his prior request for a Board hearing.  


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO denied the claim for service connection for a left knee disability, based on the determination that there was no evidence of a current disability.

2.  The Veteran did not submit a notice of disagreement for the October 1998 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a left knee disability.

3.  The additional evidence received since the October 1998 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.

4.  The Veteran's current left knee disability is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The October 1998 rating decision, which denied entitlement to service connection a left knee disability, is final.  38 U.S.C.A. § 7105(c) (West 1998); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  The additional evidence received since the October 1998 rating decision is new and material to the claim for service connection for a left knee disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).

3.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for a left knee disability, discussion concerning compliance with the duties to notify and assist regarding this matter is not necessary.  Further, the RO reopened the issue of entitlement to service connection for a left knee disability in the September 2010 rating decision and the RO reviewed the claims file and readjudicated the service connection issue in the February 2012 statement of the case.  Therefore, there is no prejudice to the Veteran in reopening the claim and then proceeding with adjudication of the service connection issues on the merit.  

Regarding the service connection issue, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  The RO provided pre-adjudication VCAA notice by letters in May 2010, in which the Veteran was notified of how to substantiate his claim for service connection and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim, including service treatment records, post-service treatment records, and lay statements.  Further, during the appeal period the Veteran was afforded a VA examination regarding the left knee in September 2010.  The examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examination, in conjunction with the other lay and medical evidence of record, is adequate for purposes of determining service connection.

Application to Reopen the Claim for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In an October 1998 rating decision, the RO denied the claim for service connection for a left knee disability, based on the determination that there was no evidence of a current disability.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the October 1998 rating decision.  Therefore, the October 1998 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1998); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

The Board notes that in a June 2000 letter, the RO notified the Veteran that the RO denied the Veteran's June 2000 application to reopen the previously denied claim for service connection for a left knee disability.  However, the Veteran was not provided a copy of his appellate rights with this June 2000 letter; therefore, this determination did not become final.  See 38 C.F.R. §§ 3.104(f), 20.1103 (1999).  

At the time of the October 1998 rating decision, the evidence of record included the Veteran's service records, and the Veteran's statements.  The Veteran did not report post-service treatment for the left knee by the time of the October 1998 rating decision. 

The additional evidence presented since the October 1998 rating decision includes a September 2010 VA examination showing a diagnosis of chondromalacia patella during the appeal period.  The credibility of this medical diagnosis is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Competent evidence that shows a current disability is pertinent evidence that was absent at the time of the October 1998 rating decision, and this evidence raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been submitted.  The claim for service connection for a left knee disability is reopened.  

Although the evidence is sufficient to reopen, it is not sufficient to grant the claim for service connection, and the merits of this issue are addressed below. 

Claim for Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Veteran contends that he has a left knee disability that is related to a left knee injury he experienced in service.  First, during the appeal period, the Veteran has been diagnosed with left knee chondromalacia patella.  See e.g., September 2010 VA examination.  Thus, the current disability is shown.  Second, the Veteran's service treatment records confirm that in 1991, the Veteran injured his left knee.  See January 1991 VA treatment records and left knee x-ray (showing negative findings after hyperextension injury of the left knee).  Thus, the in-service left knee injury is shown.  

However, the preponderance of the evidence is against a finding that the Veteran's current left knee disability is related to service, to include the Veteran's in-service left knee injury. 

The Veteran is certainly competent to report his symptoms and observations.  Further, the diagnosis of a chronic left knee disability and the determinations as to the onset and etiology of the Veteran's current left knee disability are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Board acknowledges that the Veteran served as a Medical Specialist in service and that he is certified as an Emergency Medical Tech.  See DD-214; May 2010 Veteran statement.  The Veteran opines that his current left knee disability is related to his in-service left knee injury because he hurt the same knee again in 2008 and his knee was weakened due to his in-service left knee injury.  See November 2010 notice of disagreement.  However, the record does not indicate that the Veteran has medical expertise or training in the field of orthopedics, and the Veteran does not reconcile his opinion with the probative lay and medical evidence showing that the Veteran's left knee symptoms resolved after service and that symptoms began after his 2008 work injury, which is discussed below.  For these reasons, the Veteran's medical opinion that his current left knee disability is related to his in-service left knee injury is of little probative value.  

On the other hand, the September 2010 VA medical opinion is of significant probative value, as the examiner reviewed the claims file, provided sufficient rationale for his opinion, covered all relevant bases, and based his opinions on his medical expertise, on examination of the Veteran, and on the Veteran's medical history and the Veteran's own probative lay statements.  Thus, the September 2010 VA medical opinion outweighs the Veteran's medical opinion regarding etiology.  

The September 2010 VA examiner noted the Veteran's own report that his left knee symptoms resolved after his in-service 1991 left knee injury, and that he reinjured his left knee at work in 2008.  The Veteran also reported to the September 2010 VA examiner that his symptoms have continued since onset after the 2008 at-work injury.  The VA examiner noted that the Veteran's records are silent for complaints or treatment for the left knee until after the Veteran's 2008 injury and opined that the Veteran's current left knee disability is more likely due to the Veteran's 2008 work-related injury and is not related to service.   

Indeed, it is significant that the Veteran himself has recurrently reported that his left knee symptoms did not begin until after his 2008 left knee injury.  See e.g., May 2010 Veteran statement (noting that his health was fine since separation from service "until my wrist injury in 2006 and then four years later my knees are hurting me...I have worked several different jobs...not once did I have knee problems.  However in 2008 when I partially tore my left knee patella tendon that was the beginning of the end for my knees"); September 2010 VA examination.  Also, in his February 1992 Report of Medical History on separation from service, the Veteran expressly noted that he had a history of knee problems, but that he had no problems at the time of that report.  Further, the Veteran's left lower extremity was noted as normal on his February 1992 physical examination on discharge from service.  

The Board also notes that the evidence is silent for complaints or treatment for the left knee until after the Veteran's work-related left knee injury in 2008.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); February 2009 VA treatment record (showing that Veteran complained of left knee pain and indicated that he injured his left knee at work in September 2008); September 2008 private treatment records (showing that Veteran had a work-related left knee injury).  The Board notes that though the Veteran filed prior claims for benefits for a left knee disability, the Veteran's prior applications for benefits referred only to his 1991 knee injury and the nature of his injury in service, but he indicated no treatment or symptoms since service in these applications.  See June 1997 Application for Compensation; June 2000 Application for Compensation.  

The Board acknowledges that the record includes reports by the Veteran that he continued to have left knee symptoms after service.  See June 2010 VA primary care initial evaluation note (reporting that he "still had some mild knee pain when [he] left [the] military"); November 2010 notice of disagreement (reporting that he has had minor symptoms in his left knee since service); February 2012 Form 9 (reporting that his left knee has not been the same since it was injured in service).  However, because these reports are inconsistent with the Veteran's remaining statements of record, which show that the Veteran's left knee symptoms resolved after his in-service injury and that his symptoms began after his 2008 injury, and because these reports are inconsistent with the service treatment records showing that the Veteran expressly denied problems with his knee on separation from service, the Board finds that the Veteran is an unreliable historian and his reports as to continuing left knee symptoms since service are not credible.  Therefore, these reports as to continuing left knee symptoms since service have no probative value.  

The Board also acknowledges the Veteran's representative's argument that there is a notation in the service treatment records of "Epiditis, 2 weeks ago (painful & swollen)" in February 1992, one month prior to separation from service.  See June 2016 Informal Hearing Presentation.  However, on review, the Board notes that the February 1992 Report of Medical History showing this aforementioned notation pertained to the query of whether the Veteran has had any illness or injury other than those already noted.  The record does not state whether this report of pain and swelling pertains to the knee.  Indeed, the in-service medical provider separately noted that there are no problems with the knee at that time, and specifically stated that the "Epiditis" reported by the Veteran is a "family problem" and that the Veteran has no problem with this at that time.  Based on this evidence, and given that the Veteran expressly denied the presence of left knee symptoms in the February 1992 report, the Board finds that this notation as to "Epiditis" about one month prior to separation from service has no probative value for substantiating the argument that the Veteran's current left knee disability is related to service.  

Given the September 2010 VA medical opinion, the Veteran's multiple probative reports that his current symptoms did not start until after his 2008 work injury, and given the service treatment records showing that the Veteran denied left knee symptoms on discharge from service, the preponderance of the evidence shows that the Veteran's in-service left knee injury was acute and transient, and that the Veteran's current left knee disability is not related to service, to include the Veteran's in-service injury.  Further, there is no competent and probative evidence to show that the Veteran's current left knee disability is otherwise related to service.  Thus, a relationship between Veteran's current left knee disability and service, to include an in-service left knee injury, is not shown by the competent and probative evidence.  Therefore, service connection is not warranted on a direct basis for the Veteran's current thoracolumbar back disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board acknowledges that the veteran reported that the private treatment records from Dr. D. includes documentation from Dr. D. stating that his current left knee disability was due to a prior injury.  See November 2010 notice of disagreement.  On review of the private treatment records from Dr. D., the Board notes that though a knee injury is noted, there is no statement by Dr. D. in the private treatment records indicating that the Veteran's left knee disability is related to the in-service injury.  See e.g., October 2008 Florida Workers' Compensation Uniform Medical Treatment/ Status Reporting Form (in determining whether the Veteran's work-related injury contributed more than 50% to his present left knee disorder, Dr. D. noted that it is undetermined whether the Veteran had a pre-existing condition contributing to his current left knee disorder).  Nevertheless, the Veteran is competent to report a contemporaneous medical opinion, and therefore the Board will consider the probative value of a medical opinion by Dr. D. that the Veteran's current left knee injury was due to the Veteran's in-service injury.  

There is no indication that this contemporaneous medical opinion by Dr. D. was based on review of the Veteran's medical history prior to his 2008 work injury, including a review of the Veteran's service treatment records showing that the Veteran denied knee problems on separation from service and that his in-service x-ray showed negative findings.  Further, there is no indication that this opinion by Dr. D. was supported by rationale and Dr. D. did not reconcile this opinion with the Veteran's own probative report that his symptoms resolved after the in-service injury and began after the 2008 injury, for which Dr. D. provided treatment.  For these reasons, this reported contemporaneous medical opinion by Dr. D. has no probative value and is outweighed by the September 2010 VA medical opinion. 

The Board also acknowledges that there is a September 29, 2008 private x-ray study that shows "IMPRESSION - significant degenerative changes are noted."  However, the final x-ray report on September 29, 2008 shows "Findings: ...No significant degenerative changes are noted."  Given that "significant" was not capitalized in the former report and that "No" is capitalized in the second report, the Board concludes that the former x-ray report's negation of the word "No" was a typo, and that this September 2008 x-ray study found no arthritis.  Thus, no arthritis is shown by the competent and probative evidence during the appeal period, and therefore the presumption of service connection for arthritis does not apply in this case.  See generally 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Because the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disability, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Because new and material evidence has been received, the claim of service connection for a left knee disability is reopened.

Entitlement to service connection for a left knee disability is denied. 




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


